Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered July 31, 1968, convicting him of attempted violation of subdivision 3 of section 1751 of the Penal Law, upon his plea of guilty, and imposing sentence. Judgment reversed, on the law, and case remitted to the trial court for the purpose of holding a hearing on defendant’s motion to withdraw his plea of guilty and making a determination de novo and for further proceedings not inconsistent herewith. The findings of fact below have not been considered. Under the circumstances disclosed in this record we feel constrained to reverse because defendant was in effect deprived of the effective assistance of counsel when his retained attorney took a position adverse to him. Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.